Citation Nr: 0009902	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-06 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active air service from May 1951 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to TDIU, 
including on an extraschedular basis; and denied entitlement 
to special monthly pension based on the need for regular aid 
and attendance or housebound status.  He perfected an appeal 
to the Board on both these issues in April 1998.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in July 1998.  At the hearing, he withdrew 
his appeal on the issue of entitlement to special monthly 
pension based on the need for regular aid and attendance or 
housebound status.  Therefore, that issue is no longer before 
the Board and will not be addressed in this decision.  


FINDINGS OF FACT

1.  The veteran's claim is plausible, and all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2.  The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of his service-
connected disability.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
based on individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate that the veteran was struck 
in the left eye with a screwdriver in March 1952.  Clinical 
evaluation revealed a laceration in the lateral portion of 
the cornea on the left side, with an iridodialysis in the 
area from the penetration.  The conjunctiva was also 
lacerated, but the sclera was not involved.  There were two 
or three small foreign particles buried beneath the 
conjunctiva.  No hyphemia of the anterior chamber was noted.  
In April 1952, the sub-conjunctival particles were surgically 
removed.  The final diagnoses were:  laceration wound, left 
sclera and conjunctiva with no nerve or artery involvement; 
traumatic iridodialysis of the left eye; and retained foreign 
body in the left eye.  

At a VA examination in June 1996, the veteran related that 
his visual acuity had been diminished as a result of the 
injury to his left eye in service.  In addition, he had 
recently been diagnosed with glaucoma.  Clinical evaluation 
revealed that visual acuity in the right eye was uncorrected 
near vision of 20/100; uncorrected distance vision of 20/25; 
best corrected near vision of 20/20; and best corrected 
distance vision of 20/20.  Visual acuity in the left eye was 
uncorrected near hand motion; uncorrected distance hand 
motion, three feet; best corrected near vision of 20/400; and 
best corrected distance vision of 20/400.  Applanation 
tonometry demonstrated intraocular pressures of 19 in the 
right eye and 23 in the left eye.  Visual fields were full to 
confrontation in the right eye and closely restricted in the 
left eye.  There was an inferotemporal iridodialysis at 
approximately two o'clock on the left eye.  There was no 
subretinal fluid or detachment in either eye.  The diagnoses 
included:  history of intraocular foreign body, status post 
removal with good anatomical restoration; bilateral 
cataracts, worse in the left than the right; decreased visual 
acuity in the left eye; and bilateral glaucoma.  

In a June 1996 rating decision, the RO granted service 
connection for residuals of a left eye injury, and assigned a 
30 percent disability rating effective April 8, 1996.  In 
February 1997, the veteran filed an application for a total 
disability rating.  
VA outpatient treatment records, dated from September 1996, 
to March 1997, indicate that the veteran was seen on a 
regular basis in the Eye Clinic.  His medical history 
revealed that he had primary open angle glaucoma in both 
eyes, and that he was status post injury to the left eye.  In 
September 1996, clinical evaluation showed that his vision in 
the left eye was light perception only.  Vision in the right 
eye was 20/20, corrected.  Similar results were reported in 
March 1997.  

In a January 1998 letter, [redacted], President of [redacted] 
Trucking, Inc., reported that, in July 1995, the veteran 
began to experience problems with his vision.  Subsequently, 
it was confirmed that he was going blind in one eye.  Mr. 
[redacted] indicated that, due to the nature of the veteran's 
disability, the company was unable to continue to let him 
drive.  He noted that the veteran was already somewhat 
physically disabled due to knee problems, and because of the 
nature of both disabilities, the company had no position for 
him to fill.  The parties mutually agreed that the veteran 
would try to find another type of work which would not be 
affected by his visual and physical disabilities.  Mr. 
[redacted] concluded that the veteran had been a very dedicated 
and reliable employee.  

In a January 1998 letter, H. L. Laffitte, Sr., M.D., related 
that the veteran had been seen for complaints of severe pain 
in the left knee which made it difficult for him to walk.  
Physical examination revealed a deformity of the knee, 
limitation of motion, and pain on motion.  X-rays showed 
extensive degenerative changes in the medial joint 
compartment and patellar joint space, suggestive of a history 
of prior trauma.  

At a personal hearing before a hearing officer at the RO in 
July 1998, the veteran testified that he last worked as a 
truck driver in 1995.  He had to leave the job because he 
lost his sight in his left eye and was no longer able to 
drive.  He was unable to get a job with another company 
because he was not permitted to drive with his current eye 
vision.  He had been awarded Social Security Disability based 
on his age.  He further testified that he had previously 
worked in construction, but most of his duties involved 
driving forklifts and other machinery.  

In a March 2000 Written Brief Presentation, the veteran's 
representative stated that the veteran had submitted 
additional evidence for consideration in conjunction with his 
claim within 90 days following notification of the 
certification of his appeal to the Board as required under 
38 C.F.R. § 20.1304(a) (1999); and waived consideration of 
that evidence by the RO as required under 38 C.F.R. § 
20.1304(b) (1999).  Accordingly, the additional evidence, 
discussed below, will be considered in the Board's review of 
the appeal.  

In a June 1999 functional assessment report, L. H. Ingram, 
Ph.D., indicated that the factors which impeded the veteran 
from gainful employment were an inability to read for any 
length of time, an inability to stand for more than five 
minutes, his age, and his lack of education.  The veteran was 
provided with some occupations in which he might be able to 
consider seeking employment; however, the examiner noted that 
it was not known whether he had the initiative to obtain 
employment.  The examiner also noted that it was possible 
that the veteran was unemployable due to an employer's lack 
of enthusiasm in taking on an individual with the veteran's 
known disabilities (i.e., his vision, his inability to stand, 
and his age).  However, it was concluded that the veteran 
could profit from some training.  

In a December 1999 statement, the veteran related that he had 
been employed as a truck driver for approximately 39 years.  
In 1995, his employment was terminated because he lost his 
vision in his left eye.  Since that time, he had been unable 
to find employment.  He had been interviewed by VA's 
Vocational Rehabilitation office, but still has not been able 
to secure gainful employment.  

In a December 1999 letter, a VA counseling psychologist noted 
that the veteran had last worked in 1995 as a truck driver.  
He lost his job due to the worsening condition of his vision.  
He was placed in an Extended Evaluation status with the goal 
of determining the feasibility of employment.  In addition, 
he was referred to the Low Vision Clinic; however, he was 
told that his vision did not meet the criteria for 
participation in the Low Vision program.  He currently drove 
himself to appointments.  He was also referred to the Green 
Thumb program, but had not secured employment through that 
organization as of yet.  The veteran's functional limitations 
included the need to avoid prolonged standing, walking, 
climbing, or heavy lifting due to his knee disability, as 
well as his inability to do close reading due to his visual 
disability.  The psychologist concluded that the veteran was 
active in his treatment and the staff continued to assist him 
in finding suitable employment despite the functional 
limitations which impaired his employability.  The Extended 
Evaluation services were planned for 12 months, and the 
veteran's progress would be monitored accordingly.  

II.  Analysis

Initially, the Board finds the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist him mandated by 
38 U.S.C.A.§ 5107(a).  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(1999).  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(1999).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(1999).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (1999).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (1999).  

The veteran's only service-connected disability is residuals 
of a left eye injury, currently rated 30 percent disabling.  
The veteran does not satisfy the percentage rating standards 
for individual unemployability benefits, although 
consideration to such benefits on an extraschedular basis may 
be given.  The issue is whether his service-connected 
disability precludes him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Excluding the adverse effects of advancing age and the 
veteran's non-service-connected conditions, the evidence of 
record does not support the veteran's claim that his service-
connected disability prevents him from working.  While his 
service-connected left eye disability clearly prevents him 
from continuing in his prior position as a truck driver, it 
is the Board's view that it does not prevent all 
substantially gainful employment for which he is qualified by 
reason of his education and work experience.  See Van Hoose, 
supra.  In this regard, the examiner who conducted testing 
for vocational rehabilitation purposes indicated that job 
opportunities that could be considered by the veteran 
included sorter (vegetable and fruit), counterman, messenger, 
greeter, reservations, admitting clerk, draftsman, 
veterinarian assistant, guard (stationary), clerk (all), 
clerk mail, clerk file, bagger and guard.  In listing these 
occupations, the examiner appears to have taken into 
consideration disabilities other than just the veteran's 
service connected eye disability.  Accordingly, the Board 
finds that a total compensation rating based on individual 
unemployability, including on an extraschedular basis, is not 
warranted.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

